Name: Commission Regulation (EEC) No 1664/86 of 29 may 1986 on the supply of various consignments of cereals to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/44 Official Journal of the European Communities 30 . 5 . 86 COMMISSION REGULATION (EEC) No 1664/86 of 29 May 1986 on the supply of various consignments of cereals to the United Nations High Commissioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1355/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the UNHCR the Commission allo ­ cated to the latter organization 35 720 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 118 , 7 . 5 . 1986, p. 1 . V) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . 30 . 5 . 86 Official Journal of the European Communities No L 145/45 ANNEX I 1 . Programme : 1986 2. Recipient : UNHCR (Attn. M. Jambor, Palais des Nations, CH-121 1 Geneve 10, Telex 27 492). 3 . Place or country of destination : Somalia 4. Product to be mobilized : maize 5 . Total quantity : 1 1 000 tonnes 6 . Number of lots : two  1:7 000 tonnes : Mogadishu  2:4 000 tonnes : Berbera 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 1 : 'MAIZE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 2 : 'MAIZE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Mogadishu/Berbera 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 10 June 1986 16 . Shipment period : 1:1 to 20 July 1986 2 : 1 to 20 August 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R\ 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia , c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200, rue de la Loi, B-1049 Brussels . No L 145/46 Official Journal of the European Communities 30 . 5 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : UNHCR (Attn. M. Jambor), Palais des Nations CH  1211 GenÃ ¨ve 10  Telex 27492 3 . Place or country of destination : Somalia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 8 146 tonnes ( 11 160 tonnes of cereals) 6 . Number of lots : two :  1:4 073 tonnes  2:4 073 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (tÃ ©lex OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less that 120 g, which have been specially treated against the effects of ultraviolet light (in 20-foot containers)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 1 : 'WHEATFLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / MOGADISHU' 2 : 'WHEATFLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / BERBERA' 11 . Port of shipment ;: a Community port 12 . Delivery stage : cif 13 . Port of landing :  1:4 073 tonnes  Mogadishu  2:4 073 tonnes  Berera 14. Procedure to be applied in order to determine supply cost : tendering 15 . Deadline for the submission of tenders : 12 noon on 10 June 1986 16 . Shipment period : 25 June to 20 July 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200, rue de la Loi , B-1049 Brussels . 30 . 5 . 86 Official Journal of the European Communities No L 145/47 ANNEX III 1 . Programme : 1986 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Somalia 4. Product to be mobilized : maize flour 5. Total quantity : 8 000 tonnes (13 560 tonnes of cereals) 6 . Number of lots : two  1:4 000 tonnes  2:4 000 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 EI) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 1 : 'MAIZEFLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / MOGADISHU' 2 : 'MAIZEFLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBU ­ TION / BERBERA'. 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Ports of landing :  1:4 000 tonnes  Mogadishu  2:4 000 tonnes  Berbera 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 10 June 1986 16. Shipment period : 25 June to 20 July 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels .